date mar department of the treasury internal_revenue_service washington d c jil hey go ot iq contact person id number telephone number 0-t employer_identification_number legend x dear sir or madam this is in reply to your request that a set-aside of funds be recognized as satisfying the suitability test of sec_4942 of the federal_income_tax code and therefore a qualifying_distribution for the purposes of sec_4942 i of the code you have been recognized as exempt from federal_income_tax under sec_501 of the code and are a private_operating_foundation within the meaning of sec_4942 as stated in your articles of incorporation your purposes are to receive and administer funds for religious charitable scientific and educational_purposes in order to accomplish your charitable purposes you intend to build a facility to house and educate underprivileged or disadvantaged children of various ages although you have existed for several years other than to purchase a site for your facility you have made only minimal expenditures_for charitable purposes rather you have satisfied your mandatory distribution_requirements by setting aside monies to be used at a later date to accomplish your charitable purposes as previously indicated you recently purchased a site for your facility however during your fiscal_year you were unable to make much progress in constructing your facility because you encountered several unexpected delays in getting the necessary zoning changes and regulatory approvals although these delays were burdensome and time consuming they did not calt for the expenditure of large amounts of money therefore you have requested a ruling to set_aside dollar_figurex the approximate difference between the amount you are statutorily required to distribute for charitable purposes on an annual basis and the amount actually expended for such purposes in you have represented that the amount set_aside will be expended within months after the end of your fiscal_year you have finally obtained the necessary zoning and met other regulatory requirements it is anticipated that your development plans wil be approved and you can begin construction of your facility you have stated that you expect to begin construction of the facility in early however in the event that additional set-asides are needed you have stated that you will seek rulings from the service re sec_50i c of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount exceeds the qualifying distributions of the foundation sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation or any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after january an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meet the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amounts set_aside will be paid for the specific project within months after it is set_aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program related investments the regulation cites as an example of a suitable project a plan to erect a building or house the direct charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized re sec_4942 of the code defines the term operating_foundation in general as a private_foundation which engages directly in the active_conduct of charitable religious education and similar activities as contrasted to other private_foundations which merely make grants for sec_501 purposes in 7_tc_1449 the court stated that a statute construing an exemption must be strictly construed and any doubt is to be resolved in favor of the taxing power prior to the passage of the tax reform act of there was little legal pressure on private_foundations to distribute income to charity this enabled individuals to take charitable deductions in one year and unduely delay the distribution of funds for charitable purposes sec_4942 of the code was enacted to eliminate this undesired delay in the benefit to charity now pursuant to sec_4942 private_foundations are required to annually distribute for charitable purposes the foundation's minimum_investment_return this minimum_investment_return is generally defined as an amount determined by multiplying the aggregate fair_market_value of the foundation’s noncharitable assets by a set percentage failure to satisfy the mandatory distribution_requirements will subject the foundation and its manager to an excise_tax based on a percent of the income not distributed in accordance with the provisions of sec_4942 a set-aside is an exception to the general_rule which requires private_foundations to make annual distributions to charity as an exception to a general_rule it is to be narrowly construed see associated industries of cleveland supra the mere accumulation of funds is not an adequate reason for the service to approve a set-aside request under sec_4942 of the code where a private_foundation has established a history of not expending funds for charity it has not only subjected itself to the a tax on a failure to distribute income to charity on an annual basis it has also jeopardized its tax exempt status under sec_501 by its failure to engage in charitable activities the information you have submitted establishes that you expected to be able to begin constructing your facitity in the construction of this facility to house care for and educate underprivileged and disadvantaged youth is the purpose for which you were recognized as exempt under sec_501 of the code in addition for reasons not under your control during you were unable to fully work towards accomplishing this goal in your letter of date you indicated that once your zoning impediments were removed you would begin construction of the facility on date your zoning request was approved therefore based on the information you have submitted we have concluded that setting aside dollar_figurex to be expended for your charitable purposes within months from the last day of your fiscal_year is a qualifying_distribution for your i999 fiscal_year this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent re vs because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed garland a carter garland a carter manager exempt_organizations technical group
